 Case 2:19-cv-09557-JAK-RAO Document 18-1 Filed 02/18/20 Page 1 of 1 Page ID #:273



1
     EXHIBIT A - SCHEDULE OF PRETRIAL AND TRIAL DATES FOR CIVIL CASES
2      Case No.:
                              2:19-cv-09557-JAK-RAO
3
       Case Name:
                              Jarrard v. G/O Media, Inc. .
4

5      Deadlines:                                                         Plaintiff(s)   Defendant(s)   Court Order
                                                                          Request        Request
6

7      Last Date to Add Parties/Amend Pleadings
                                                                          3.2.2020       03/02/2020
8      Non-Expert Discovery Cut-Off
                                                                          8.03.2020 08/31/2020
9
       Expert Disclosure (Initial)                                                       09/14/2020
       (2 weeks after non-expert discovery cut-off)                       8.17.2020
10

11     Expert Disclosure (Rebuttal)                                                      09/28/2020
       (4 weeks after non-expert discovery cut-off)
                                                                          8.31.2020
12

13     Expert Discovery Cut-Off                                                          10/19/2020
       (6 weeks after non-expert discovery cut-off)
                                                                          9.14.2020
14
       Last Date to File All Motions (incl. discovery motions)                           10/19/2020
15     (6 weeks after non-expert discovery cut-off)
                                                                          9.14.2020

16
       Settlement Procedure Selection:                                    Plaintiff(s)   Defendant(s)   Court Order
17     (ADR-12 Form will be completed by Court after                      Request        Request
       scheduling conference)
18
       1. Magistrate Judge                                                               3
19     2. Attorney Settlement Officer Panel                               3
       3. Outside ADR/Non-Judicial (Private)
20
       Last day to conduct settlement conference or
21     mediation                                                          5.29.2020      07/06/2020

22     Notice of Settlement / Joint Report re Settlement                                 07/10/2020
       (First Friday following last day to conduct settlement             6.5.2020
23     conference or mediation)

24     Post Mediation Status Conference
       (10 days after due date to file notice of settlement / joint
25     report re settlement: Mondays at 1:30 pm)                          6.15.2020      07/20/2020

26

27   Note: If necessary, counsel will be invited to submit proposed dates with respect to the
     final pretrial conference and trial date upon the Court’s final ruling on all motions. The
28
     trial estimate will be set at the final pretrial conference.
                                                                      2
